Riddick, J., (after stating the facts.) This is an action upon a judgment. Since the judgment was rendered,'the defendant has received a discharge in bankruptcy, and the only question presented is whether this judgment upon which plaintiff sues was affected by the discharge. As the defendant, in stating the list of his debts and creditors, scheduled this judgment as being in favor of R. J. Steele, Little Rock, whereas'the plaintiff lived at Clinton, and by reason of the fact that his post-office address was not correctly given in the schedule he received no notice of the bankruptcy proceeding iintil long after the order of discharge was made, plaintiff .contends that his debt was not affected by such order. The bankruptcy' act provides that a discharge in bankruptcy shall release a bankrupt from all of his provable debts, with certain exceptions named in the act. Among other exceptions not necessary to notice, the act excepts from the effect of the discharge all debts which “have not been duly scheduled in time for proof and allowance, with the name of the creditor, if known to the bankrupt, unless such creditor had notice or actual knowledge of the proceedings in bankruptcy.” Act Cong. July 1, 1898, § 17. It is contended with much force that, as the address of the creditor was not correctly given in the schedule of the debt, and as he had no notice of the proceedings, his debt is not affected by the discharge. It would seem to be very unjust to permit a debtor to obtain his discharge from his creditor by a proceeding in bankruptcy of which the creditor has no notice. The law ought to be as plaintiff contends that it is, but we are not able tó say that this is so. As the court had jurisdiction of the matter, the effect of the order of discharge was to release the bankrupt from all debts save those excepted by the act from the effect of the discharge. Now, the act does not except debts belonging to creditors whose post-office address has not been correctly stated in the schedule; it excepts only those which have not been “duly scheduled in time for proof and allowance, with the name of the creditor, if known to the bankrupt.” Now, this debt was scheduled with the name of the creditor. His address was not correctly given, but the act does not make the discharge of no effect for such a failure; besides it is not alleged or shown that the bankrupt knew the address of the creditor, or that the failure to give his correct address was intentional or fraudulent. On the whole case, we are of the opinion that the judgment of the circuit court holding that the discharge was effectual to release this debt was correct, and it is therefore affirmed.